Title: Matthias Halsted to Virginia Delegates in Congress, 17 December 1780
From: Halsted, Matthias
To: Virginia Delegates in Congress


[17 December 1780]
The Subscriber Matthias Halsted of Elizabeth Town in the State of New Jersey, Who was a Prisoner of War & Confined in the Sugar House Prison in the City of New York, from the 25th Day of March untill the 27th Day of September last, Hereby Represents & Declares; That Charles Williamson Esqr. & Lieut. John Smith, Both of Princess Ann County in the Common Wealth of Virginia; were During that time Confined in the same prison[;] That the Subscriber was Informed by the said Williamson & Smith that they & John Hancock Esqr. of the Said Princess Ann County, had been held in Close Confinement from the time of their Captivation Which was in May 1779, sometimes in the Sugar House Prison & sometimes in the Provost Prison, in which last Mentioned place the said John Hancock was Confined During the Confinement of the Subscribers in the Sugar H[ouse;] That the above named Mr. Williamson had Ap[plied?] to the British Commissary General of Priso[ners?] for a Parole to Return to Virginia, to Effect his Exchange, & the Exchanges of the Other Gentlemen above Named, to Which no satisfactory Attention has been paid; That he (Mr. Williamson) had been Informed that Neither of the Above Named Gentlemen would be Exchanged or Liberated until a Colonel Elligood in Virginia, should Either be sent into the British lines, Set at Liberty in Virginia, or some treaty Concluded Respecting him; That upon Mr. Williamson Requesting a Proposal in form[?] Respecting Col. Elligood, he was Informed Proposals must be made from this side; That the foregoing were Assigned as Reasons, for their not being Exchanged for some persons sent from Virginia with Proposals for them, Together with the following Reason, that the Persons sent from Virginia were Naval Prisoners, they Citizens, Consequently in Different Departments; That from Prisoners Who had left the Different Prisons in New York since the first of this Month, The Subscriber has learned the above Named Gentlemen Remain in the Situation before Described; That their Situation is truly Distressing; friendless, Moneyless, with an Allowance scarcely sufficient to support Nature, And too far Distant from home to procure Any supplies from thence—That in Making this Representation, the Subscriber has no Other Motive than the feelings of humanity toward persons suffering for their Attachment to their Country’s Interest, Whose Distress is Encreased by the Inattention of their Country to them; And his Anxious [De]sire to Procure the liberation of all in their situation, particularly of those Who Appear to Merit Attention; And That in Describing their Distressed Situation, The Subscriber is Restrained by a Parole from saying so much as Might with great Propriety be urged and from Which he could be withheld by no Other Consideration. In full Testimony of all Which I hereunto subscribe my Name at Philadelphia the 17th December 1780.
Matthias Halsted
The Above representation is made to the Honl. the Delegates of Virginia, who are desired to remember that Mr. Halstead is a Prisoner on Parole, his Name on that Acct. it is expected will be kept a Secret.
